This is a petition for mandamus by the county assessor of Columbia County to compel the treasurer of said county to pay certain warrants issued to the petitioner in part payment of his official salary. The *Page 988 
case was tried upon an agreed statement of facts which are as follows:
"1. That during the whole of the year 1932 the plaintiff was the duly elected, qualified and acting tax assessor of Columbia County, Arkansas, and that the defendant was, during the year 1932, the duly elected, qualified and acting treasurer of Columbia County, Arkansas, and now is the duly elected, qualified and acting treasurer of Columbia County, Arkansas.
"2. That on October 3, 1932, the plaintiff received in payment of his salary and expenses for the month of September, 1932, county warrant No. 829 for $197.50. That, when said warrant was issued, the revenue for the year 1932 had not been exhausted; that on December 5, 1932, the plaintiff received county warrant No. 1237 for $205 in payment of his salary and expenses for the month of November, 1932, this warrant having been issued after the revenue from all sources for the year 1932 had been exhausted; that on December 30, 1932, the plaintiff received county warrant No. 1278 for $197.50 in payment of his December salary and expenses. That said warrant was issued after the revenue from all sources for 1932 had been exhausted.
"3. That demand had been made to the county treasurer, the defendant in this cause, for the payment of said warrant, which has been refused.
"4. That there are now sufficient funds available in the general revenue fund of said county for the payment of said warrants, said funds having been received by the defendant during the year 1934.
"5. That the total revenue collected for the general revenue fund of Columbia County, Arkansas, for the year 1932 was $36,673.23. That the total amount of warrants issued in the year 1932 for all purposes, both statutory and contractual obligations of said county for the year 1932, was $41,707.69. That there was $33,346.22 of statutory claims filed against the county, said claims being statutory and indispensable in the necessary operation of county government. That warrants for $8,361.47 were issued in the payment of contractual claims." *Page 989 
The trial court granted the prayer of the writ as to warrant No. 829 for $197.50 issued on October 3, 1932, but denied so much of the prayer as related to warrant 1237 for $205 issued December 5, 1932, and warrant No. 1278 for $197.50 issued December 30, 1932. From the judgment denying the writ for the last two mentioned warrants, this appeal is prosecuted.
From the agreed statement of facts, it will be observed that when the warrant issued on October 3, 1932, was received, the county revenues for that year had not been exhausted, but, when the last two mentioned warrants were issued, the revenues had been exhausted. It is insisted, however, that because of the nature of the appellant's claim — to-wit, that the warrants in question were issued for statutory and indispensable expenses necessary for the county government — Amendment No. 10 to the Constitution has no application. That amendment has been quoted in full in a number of our decisions. In brief it provides that no county court, or other agency of a county, shall make or authorize any allowance for any purpose whatsoever in excess of the revenue from all sources for the fiscal year in which said contract or allowance is made, and that no warrant shall be issued in excess of such revenue.
Appellant recognizes the effect of our decisions in Nelson v. Walker, 170 Ark. 170, 279 S.W. 11, and Stanfield v. Friddle, 185 Ark. 873, 50 S.W.2d 237, wherein it was held that the prohibition of the amendment, supra, applied to all claims, either indispensable or permissive. Appellant points out the injustice which has arisen and which may in the future arise from a strict and literal construction of the amendment, and we are asked to review and, in effect, to overrule the cases mentioned.
In the recent case of Skinner  Kennedy Stationery Co. v. Crawford County, ante. p. 883, we had occasion to deal with the identical question presented by this appeal. In that case we reviewed and distinguished the decisions bearing on the subject and said: "It appears therefore to be the settled doctrine that, without regard to the character of the expenses incurred, whenever the *Page 990 
expenditures have equaled the revenues of a county in any given year, an allowance for any sum in excess thereof, whether it be for one of the necessary expenses of the county or for a permissive expense only, is void, and any warrant issued upon said allowance is likewise void."
It is argued that the burden of debt under which counties labored and which occasioned the adoption of Amendment No. 10, supra, occurred, not because of the necessary expenses of county government, but because of extravagant expenditure of county revenue by county courts in the allowance and payment of claims arising from contracts for expenses which were not indispensable and which have been classed as "permissive expenses." It is insisted that the framers of the amendment had no other purpose in view than to prevent the expenditure of county revenues for this character of expenses. We, however, can only judge the purpose of the amendment by the language used, which prohibits the allowance or payment of any claim "for any purpose whatsoever," where such payment would be in excess of the revenue for the year in which the allowance was made. There can be but one meaning for the language quoted, i.e., that whatever the expense may be and for whatever purpose incurred, it falls within the prohibition of the amendment if in excess of the county revenue. No other purpose is indicated by any expression contained in the amendment. The prohibition is clear and explicit and cannot, and ought not to, be refined away by judicial construction. Any other interpretation of the amendment would not only do violence to its express language, but would serve to defeat the very purpose of its adoption. As pointed out in Nelson v. Walker, supra: "It would only be necessary to first make the allowances for the expenses covering those things with which a county might dispense to the extent of all the revenue, or so much thereof as was necessary to pay them, and then make allowances to cover the claims where the compensation is definitely fixed by law. It must be quite obvious that, if a county court can make allowances to cover claims which may be paid for by a county, but *Page 991 
which are not essential to the operation of the county's affairs, and, after doing so, may then make other allowances on the theory that indispensable services have not been paid for, the provision of the amendment that the county's indebtedness shall not be increased would have no binding effect on the county judge who wished to evade it."
It follows that the trial court was correct in denying the writ as to warrants issued when the county revenue had been exhausted, and its judgment is therefore affirmed.